Exhibit 99.1 Unless otherwise indicated or the context otherwise requires, the Company, we, us, and our refer to GMAC Inc. and its direct and indirect subsidiaries on a consolidated basis and the term GMAC refers only to GMAC Inc. DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS This disclosure contains various forward-looking statements within the meaning of applicable federal securities laws, including the Private Securities Litigation Reform Act of 1995, that are based upon our current expectations and assumptions concerning future events, which are subject to a number of risks and uncertainties that could cause actual results to differ materially from those anticipated. The words expect, anticipate, estimate, forecast, initiative, objective, plan, goal, project, outlook, priorities, target, intend, evaluate, pursue, seek, may, would, could, should, believe, potential, continue, or the negative of any of those words or similar expressions is intended to identify forward-looking statements. All statements contained in this disclosure, other than statements of historical fact, including, without limitation, statements about our plans, strategies, prospects and expectations regarding future events and our financial performance, are forward-looking statements that involve certain risks and uncertainties. While these statements represent our current judgment on what the future may hold, and we believe these judgments are reasonable, these statements are not guarantees of any events or financial results, and our actual results may differ materially due to numerous important factors that are described in Item 1A of our Annual Report on Form 10-K for the year ended December 31, 2008, as updated by our subsequent Quarterly Reports on Form 10-Q andour Current Reports on Form 8-K.Many of these risks, uncertainties and assumptions are beyond our control, and may cause our actual results and performance to differ materially from our expectations. Factors that could cause our actual results to be materially different from our expectations include, among others, the risk factors set forth herein, and the following: · Our inability to repay our outstanding obligations to the U.S. Department of the Treasury (the Treasury), or to do so in a timely fashion and without disruption to our business; · Uncertainty of GMACs ability to enter into transactions or execute strategic alternatives to realize the value of its Residential Capital, LLC (ResCap) operations; · The insufficiency of any capital contributions made to ResCap or Ally Bank by GMAC; · The potential for ResCap and Ally Bankto incur additional charges in connection with mortgage-related assets due to unexpected future events, which chargescould be substantial; · Estimates of GMACs net loss for the fourth quarter of 2009, ResCaps total assets as of December 31, 2009 and other estimated charges and estimates of exposure are preliminary and subject to change; · Uncertainty regarding ResCap's ability to repay its outstanding liabilities, and the uncertainty regarding the completion of any actions or transaction to settle or repay such liabilities; · The Treasurys ownership of a substantial percentage of our currently outstanding common stock; · The restrictions relating to compensation and benefits to which we are subject as a result of our participation in the Troubled Asset Relief Program (TARP); · Uncertainty regarding General Motors LLCs (GM) and Chrysler LLCs (Chrysler) recent emergence from bankruptcy protection; · The profitability and financial condition of GM and Chrysler; · Our inability to successfully accommodate the additional risk exposure relating to providing wholesale and retail financing to Chrysler dealers and customers and the resulting impact to our financial stability; · Uncertainty related to the new financing agreement between GMAC and Chrysler; · Securing low cost funding for GMAC and ResCap and maintaining the mutually beneficial relationship between GMAC, GM and Chrysler; · Our ability to maintain an appropriate level of debt and liquidity; · Our ability to realize the anticipated benefits associated with our recent conversion to a bank holding company; · Our ability to comply with the increased regulation and restrictions that we are subject to as a bank holding company; · Continued challenges in the residential mortgage and capital markets; · Fluctuation in the residual value of off-lease vehicles; · The continuing negative impact on ResCap from the decline in the U.S. housing market; · Changes in U.S. government-sponsored mortgage programs or disruptions in the markets in which our mortgage subsidiaries operate; · Disruptions in the markets in which we fund GMACs and ResCaps operations with resulting negative impact on our liquidity; · Changes in our accounting assumptions that may be required by or result from changes in accounting rules or their application that could result in an impact on earnings; · Changes in the credit ratings of GMAC, ResCap, GM or Chrysler; · Changes in economic conditions, currency exchange rates, political stability or consumer behavior in the markets in which we operate; and · Changes in the existing, or the adoption of new, laws, regulations, policies, or other activities of governments, agencies, and similar organizations. Accordingly, you should not place undue reliance on the forward-looking statements contained in this disclosure. These forward-looking statements speak only as of the date of this disclosure. We undertake no obligation to update publicly or otherwise revise any forward-looking statements, except as expressly required by law. Non-U.S. GAAP Financial Measures In the course of the review by the Securities and Exchange Commission (the SEC) of any registration statement that we may file with the SEC, we may be required to provide additional information or change, modify, reformulate or eliminate disclosure and other data that we present in this disclosure, including, without limitation, the description of our business and our financial information and data and the presentation of such information and data. Also, we note that the SEC has adopted certain guidelines regarding the use of financial measures that do not comply with accounting principles generally accepted in the United States, or GAAP, and has been closely reviewing the application of certain GAAP principles in disclosure documents. The SEC may take the view that our presentation of certain non-GAAP financial measures does not comply with these rules and may require us to remove them from, or to change the way we report such non-GAAP financial measures in, any such registration statement, to comply with such guidelines. We may also choose to omit the presentation of certain non-GAAP financial measures from any such registration statement. Any such changes would result in differences between the non-GAAP financial measures included herein and those included in the registration statement. Any such modification or reformulation could be significant. Unless stated otherwise, the discussion of our business includes the business of GMAC Inc. and its direct and indirect subsidiaries. Our Business GMAC is a leading, independent, globally diversified, financial services firm. Global Automotive Services and Mortgage are our primary lines of business. Global Automotive Services Our Global Automotive Services operations offer a wide range of financial services and insurance products (directly and indirectly) to retail automotive consumers, automotive dealerships, and other commercial businesses. Our automotive finance services include the purchase of retail installment sales contracts and leases, offering of term loans, financing of dealer floorplans and other lines of credit to dealers, fleet leasing, and vehicle remarketing services. We also offer vehicle service contracts and underwrite personal automobile insurance coverages and selected commercial insurance coverages in the United States and internationally. We are a leading provider of vehicle service contracts with mechanical breakdown and maintenance coverages, and we provide commercial insurance primarily covering dealers wholesale vehicle inventory. Historically, our Global Automotive Services operations have concentrated on GM-franchised dealers and their customers. On November30,2006, in connection with the sale by GM of a 51% interest in GMAC, GM and GMAC entered into an agreement that, subject to certain conditions and limitations, whenever GM offers vehicle financing and leasing incentives to customers, it would do so exclusively through GMAC. In connection with the approval of GMACs application to become a bank holding company, GM and GMAC modified this agreement on December29,2008. As a result of these modifications: (1)through December 29, 2010, GM can offer retail financing incentive programs through a third-party financing source under certain specified circumstances, and in some cases subject to the limitation that pricing offered by the third party meets certain restrictions, and after December 29, 2010, GM can offer any incentive programs on a graduated basis through third parties on a nonexclusive, side-by-side basis with GMAC, provided that the pricing of the third parties meets certain requirements; (2)GMAC will have no obligation to provide operating lease financing products; and (3)GMAC will have no targets against which it could be assessed penalties. The modified agreement will expire on December24,2013. A primary objective of the agreement continues to be supporting distribution and marketing of GM products. On April30,2009, we entered into an agreement with Chryslerto provide automotive financing products and services to Chrysler dealers and customers. We are the preferred provider of new wholesale financing for Chrysler dealer inventory in the United States, Canada, and Mexico, along with other international markets upon the mutual agreement of the parties. We will provide dealer financing and services and retail financing to Chrysler dealers and customers as we deem appropriate according to our credit policies and in our sole discretion. Chrysler is obligated to provide us with certain exclusivity privileges including the use of GMAC for designated minimum threshold percentages of certain of Chryslers retail financing subvention programs. The agreement will extend for a period of four years with automatic one-year renewals unless either we or Chrysler provides sufficient notice of nonrenewal. Automotive Finance We provide automotive financing services to consumers and to automotive dealers and other businesses. To fund these lending activities, we utilize bank deposit funding, asset securitization and whole-loan sales to the extent available. For consumers, we offer retail automotive loan contracts and automotive lease contracts for new and used vehicles. Our consumer automotive financing operations generate revenue through finance charges or lease payments and fees paid by customers on the retail contracts and leases. We also recognize a gain or loss on the remarketing of the vehicles financed through lease contracts. When the lease contract is originated, we estimate the residual value of the leased vehicle at lease termination, stated as a percentage of the manufacturers suggested retail price. At lease termination, our actual sales proceeds from remarketing the vehicle may be higher or lower than the original estimate. GM or Chrysler may elect as a marketing incentive to sponsor special financing programs for retail sales of their respective vehicles. The manufacturer can lower the financing rate paid by the customer on either a retail contract or a lease by paying GMAC the present value of the difference between the customer rate and our standard market rates at contract inception. These marketing incentives are referred to as rate support or subvention. In addition, the manufacturer can lower a customers lease payments through a residual support incentive program; the manufacturer and GMAC agree to increase the projected value of the vehicle at the time the lease contract is signed, and the manufacturer reimburses GMAC if the remarketing sales proceeds are less than this adjusted residual value. GM may also from time to time offer lease pull-ahead programs, which encourage consumers to terminate leases early if they acquire a new GM vehicle. As part of these programs, GMAC waives all or a portion of the customers remaining payment obligation. In most cases, GM compensates us for a portion of the foregone revenue from those waived payments and our remarketing sale proceeds are typically higher than otherwise would be realized if the vehicle had been remarketed at lease contract maturity. Our commercial automotive financing operations fund dealer purchases of new and used vehicles through wholesale or floorplan financing. Additional commercial offerings include automotive dealer term loans and dealer fleet financing. Wholesale automotive financing represents the largest portion of our commercial automotive financing business. We extend lines of credit to individual dealers. In general, each wholesale credit line is secured by all the vehicles financed by us and, in some instances, by other assets owned by the dealer or by a personal guarantee. The amount we advance to dealers is equal to 100% of the wholesale invoice price of new vehicles. Interest on wholesale automotive financing is generally payable monthly and is usually indexed to a floating rate benchmark. The rate for a particular dealer is based on the dealers creditworthiness and eligibility for various incentive programs, among other factors. Insurance Our Insurance operations offer vehicle extended service contracts and underwrite selected commercial insurance coverages in the United States and internationally, primarily covering dealers wholesale vehicle inventory. We are a leading provider of vehicle extended service contracts with mechanical breakdown and maintenance coverages. Our vehicle extended service contracts offer owners and lessees mechanical repair protection and roadside assistance for new and used vehicles beyond the manufacturers new vehicle warranty. These extended service contracts are marketed through automotive dealerships, on a direct response basis, and through independent agents in the United States and Canada. The extended service contracts cover virtually all vehicle makes and models. We also offer Guaranteed Asset Protection (GAP) Insurance, which allows the recovery of a specified economic loss beyond the insured value. Our U.K.‑based Car Care Plan subsidiary provides automotive extended service contracts and GAP products in the United Kingdom, Europe, and Latin America. Wholesale vehicle inventory insurance provides physical damage protection for dealers floorplan vehicles. Dealers are generally required to maintain this insurance by their floorplan finance provider. We offer vehicle inventory insurance in the United States to virtually all new car franchise dealerships. Our ABA Seguros subsidiary provides certain commercial business insurance exclusively in Mexico, and Car Care Plan reinsures dealer vehicle inventory in Europe, Latin America, and Asia Pacific. International operations also manage a fee-focused insurance program through which commissions are earned from third-party insurers offering insurance products primarily to GMAC customers worldwide. A significant aspect of our Insurance operations is the investment of proceeds from premiums and other revenue sources. We will use these investments to satisfy our obligations related to future claims at the time these claims are settled. Our Insurance operations have an Investment Committee, which develops guidelines and strategies for these investments. The guidelines established by this committee reflect our risk tolerance, liquidity requirements, regulatory requirements, and rating agencies considerations, among other factors. Mortgage Our continuing Mortgage operations are focused primarily on the residential real estate market in the United States and Canada. We engage in the origination, purchase, servicing, sale, and securitization of consumer (i.e.,residential) mortgage loans and mortgage-related products. Mortgage operations include the ResCap legal entity, the mortgage operations of Ally Bank, and the Canadian mortgage operations of ResMor Trust. The principal activities of our U.S. Residential Finance business include originating, purchasing, selling, and securitizing residential mortgage loans; servicing residential mortgage loans for ourselves and others; providing collateralized lines of credit to other mortgage originators, which we refer to as warehouse lending, and creating a portfolio of mortgage loans and retained interests from securitization activities. In response to market conditions, our Mortgage operations have substantially eliminated production of loans that do not conform to the underwriting guidelines of Fannie Mae, Freddie Mac, and Ginnie Mae in the United States. The Mortgage operations International business includes substantially all mortgage activities outside of the United States. Due to market conditions, mortgage loan production in the foreign markets in which we operate have been suspended with the exception of insured mortgages in Canada. Previously, the Mortgage operations also provided financing and equity capital to residential land developers and homebuilders, through the U.S. business capital platform. These activities have been curtailed. We sell most of the mortgage loans we originate or purchase. We typically sell prime conforming mortgage loans in sales that take the form of securitizations guaranteed by Fannie Mae or Freddie Mac, and typically sell government mortgage loans in securitizations guaranteed by Ginnie Mae. Our sale and agency securitization activities include developing asset sale or retention strategies, conducting pricing and hedging activities, and coordinating the execution of whole-loan sales and securitizations. Recent Developments Preliminary Fourth Quarter Summary and Fiscal 2009 Financial Results Certain of GMACs preliminary fourth quarter and full-year 2009 financial results and actions are as follows: · Fourth quarter net loss of $5.0 billion; full-year net loss of $10.3 billion · Fourth quarter net loss from continuing operations of $3.9 billion; full-year net loss from continuing operations of $8.0 billion · Strategic actions expected to reduce further effects from the legacy mortgage business · Strengthened support of the domestic auto industry in 2009: originated $18.2 billion of retail automotive credit in the U.S.; outstanding wholesale credit to dealers totaled $19.1 billion in the U.S.; and completed formal underwriting process for Chrysler dealers with 94 percent of applicants approved · GMAC continued to meet well-capitalized requirements with tier 1 capital ratio of 14.1 percent · Ally Bank and ResMor Trust deposits increased 56 percent during 2009 to $31.1 billion On February 4, 2010, GMAC reported a net loss of $5.0 billion for the fourth quarter of 2009, compared to net income of $7.5 billion for the fourth quarter of 2008. For fiscal 2009, GMAC reported a net loss of $10.3 billion, compared to net income of $1.9 billion in fiscal 2008. Results for the fourth quarter of 2009 and fiscal 2009 were largely affected by losses related to legacy assets in the mortgage operations. Results for the fourth quarter of 2008 and fiscal 2008 benefited from an $11.4 billion after-tax gain from the extinguishment of debt related to an exchange offer for certain indebtedness of GMAC (the 2008 Bond Exchange). Results in the quarter were adversely affected by several significant items, including: · $3.3 billion of losses related to strategic mortgage actions; · $578 million mortgage repurchase reserve expense; · $308 million original issue discount amortization expense related to the 2008 Bond Exchange; · $262 million provision related to legacy Nuvell subprime assets; · $121 million of mortgage servicing rights (MSR) valuation adjustments based on certain changes in valuation assumptions; and · $118 million of losses in international automotive operations related to certain wind-down costs. The aggregate pre-tax impact of these significant items was $4.7 billion. During 2009, GMAC made the decision to sell certain businesses and has classified them as discontinued operations. Excluding the results from these businesses, net loss from continuing operations totaled $3.9 billion in the fourth quarter of 2009, compared to net income from continuing operations of $7.7 billion in the comparable prior year period. Net loss from continuing operations for full-year 2009 totaled $8.0 billion, compared to net income from continuing operations of $3.4 billion in the prior year. As of December 31, 2009, GMAC changed the presentation of and the business activities comprising its operating segments and implemented a funds-transfer-pricing (FTP) methodology to bring reporting in line with industry and bank holding company best practices. The net impact of the FTP methodology is included within the results of Corporate and Other. Prior period results have also been restated. Financial Highlights: Income/(Loss) From Continuing Operations by Segment The following table sets forth selected historical financial information for GMAC by segment derived from its: (i) unaudited financial statements as of and for the three months ended December 31, 2009 and 2008 and the year ended December 31, 2009 and (ii) audited financial statements for the year ended December 31, 2008 and as of December 31, 2008. The historical financial information presented may not be indicative of our future performance. The selected historical financial information should be read in conjunction with Managements Discussion and Analysis of Financial Condition and Results of Operations and our financial statements and the corresponding notes thereto, which are included in our periodic filings with the SEC. ($ in millions) Three Months Ended December 31, 2009 Three Months Ended December 31, 2008 Change Fiscal 2009 Fiscal 2008 Change (unaudited) (unaudited) North American Automotive Finance International Automotive Finance Insurance 86 Global Automotive Services Mortgage Operations Corporate and Other 1 Pre-tax (loss) income from continuing operations Income tax (benefit) expense from continuing operations 78 Discontinued Operations 2 Net Income/(Loss) 3 1 Corporate and Other includes Commercial Finance, equity investments, amortization of original issue discount from 2008 Bond Exchange and net impact from asset liability management activities. 2 During the fourth quarter of 2009, the following businesses were classified as discontinued operations: the U.K. consumer property and casualty insurance business; retail automotive finance operations in Ecuador and Poland; the full-service leasing businesses in Australia, Belgium, France, Mexico, the Netherlands and Poland; mortgage operations in continental Europe; and the Commercial Services division in Corporate and Other. In addition, certain businesses were previously classified as discontinued operations in the third quarter of 2009 including, U.S. consumer property and casualty insurance; retail automotive finance operations in Argentina; and the full-service leasing businesses in Italy and the U.K. 3 Net loss in the fourth quarter of 2009 negatively impacted by $1.0 billion of tax valuation allowance. Liquidity and Capital GMACs consolidated cash and cash equivalents were $14.8 billion as of December 31, 2009, up from $14.2 billion at September 30, 2009. Included in the consolidated cash and cash equivalents balance are: $765 million at ResCap; $4.8 billion at Ally Bank, which excludes certain intercompany deposits; and $121 million at the insurance businesses. The increase in consolidated cash reflects continued growth in retail deposits. On December 30, 2009, GMAC announced a series of capital actions including: a $3.79 billion capital infusion from the Treasury; the conversion of $3.0 billion of existing convertible preferred stock held by the Treasury into GMAC common equity; and the exchange of all of the remaining GMAC preferred stock held by the Treasury for $10.13 billion of newly issued mandatorily convertible preferred stock (MCP). With these actions, GMAC achieved the capital buffer required to meet the worse-than-expected economic scenario under the Federal Reserve's Supervisory Capital Assessment Program (SCAP). The $3.79 billion cash infusion was less than the $5.6 billion originally anticipated by the Federal Reserve in May 2009 due in large part to lower-than-expected losses related to the General Motors bankruptcy filing. GMAC's total equity at December 31, 2009 was $20.8 billion, down from $24.9 billion at September 30, 2009. The decrease in total equity was primarily due to the net loss in the fourth quarter or 2009, partially offset by the sale of $1.25 billion of MCP to Treasury, which constituted a portion of the $3.79 billion capital infusion. GMAC's preliminary fourth quarter tier 1 capital ratio was 14.1 percent, compared to 14.4 percent in the third quarter. The tier 1 capital ratio was lower on a sequential basis due to the net loss in the quarter, partially offset by the $3.79 billion capital infusion by the Treasury and lower total assets. A condition contained in the 23A exemption letter is that GMAC must maintain a total risk-based capital ratio of 15% and must also maintain a tier 1 leverage ratio of 15% at Ally Bank. The latter will require that GMAC maintain substantial equity funds in Ally Bank, and inject substantial additional equity funds into Ally Bank as Ally Banks assets increase over time. Ally Bank and ResMor Trust continue to enhance GMACs funding flexibility through growth in deposits. Ally Bank and ResMor Trust deposits, excluding certain intercompany deposits, increased in the fourth quarter to $31.1 billion as of December 31, 2009, from $28.4 billion at September 30, 2009. Retail deposits at Ally Bank were $16.9 billion at quarter-end, compared to $15.9 billion at the end of the third quarter of 2009. Brokered deposits at Ally Bank increased to $10.1 billion at quarter-end, compared to $9.2 billion at the end of the third quarter of 2009. Global Automotive Services In the fourth quarter of 2009, GMAC changed the presentation of its reporting to reflect the Global Automotive Services segment, which consists of GMACs auto-centric businesses around the world, including: North American Automotive Finance, International Automotive Finance and Insurance. GMAC had previously reported Global Automotive Finance and Insurance separately. The inclusion of Insurance is consistent with GMACs strategic focus on dealer-related insurance offerings. Global Automotive Services reported fourth quarter 2009 pre-tax income from continuing operations of $309 million, compared to a pre-tax loss from continuing operations of $346 million in the comparable prior year period. Continuing operations in the segment were affected by improved net financing revenue driven by strong remarketing gains, offset by losses in international operations related to certain wind-down costs and a loss provision expense related to the Nuvell subprime legacy portfolio. The size of the Nuvell portfolio was approximately $4 billion as of December 31, 2009 and is expected to run off to approximately $2 billion by December 31, 2010. Global automotive originations, delinquencies and credit losses Total consumer financing originations, which includes the joint venture in China, during the fourth quarter of 2009 were $8.2 billion. This included $6.8 billion of new originations, $1.0 billion of used originations and approximately $400 million of new leases. Consumer financing originations in the fourth quarter of 2008 totaled $3.3 billion, which included $2.3 billion of new originations, approximately $600 million of used originations and approximately $400 million of new leases. Consumer financing originations totaled $25.7 billion for fiscal 2009, compared to $46.8 billion for fiscal 2008. Consumer origination levels have steadily trended upward on a quarterly basis since the fourth quarter of 2008 and have more than doubled since the first quarter of 2009. Annualized credit losses from continuing operations increased in the fourth quarter of 2009 to 3.57 percent of average managed retail contract assets, versus 2.12 percent in the fourth quarter of 2008. Credit losses in the quarter reflect weak economic conditions, slightly higher loss severity, and continued stress in the legacy subprime Nuvell portfolio. Delinquencies, defined as the dollar amount of managed retail contracts more than 30-days past due as a percent of total outstanding managed retail contracts, from continuing operations were 3.48 percent in the fourth quarter of 2009, compared to 3.46 percent in the third quarter of 2009, and 3.31 percent in the fourth quarter of 2008. While the Nuvell subprime portfolio continues to have a negative impact on delinquency levels, overall delinquency trends in the auto portfolio have stabilized throughout the year. North American Automotive Finance North American Automotive Finance, which includes results for the U.S. and Canada, reported pre-tax income from continuing operations of $369 million in the fourth quarter of 2009, compared to a pre-tax loss from continuing operations of $405 million in the comparable prior year period. Results were driven by stronger net financing revenue, due to improved remarketing gains, offset by loss provisions related to the Nuvell subprime legacy portfolio. North American consumer financing originations in the fourth quarter of 2009 were $6.6 billion, which included $5.9 billion in the U.S. Consumer financing originations in North America in the fourth quarter of 2008 were $1.4 billion, which included approximately $800 million in the U.S. GMAC remains focused on its core strength of providing automotive financing to GM and Chrysler dealers and customers. As of December 31, 2009, GMACs U.S. wholesale penetration for General Motors dealer stock was 90.9 percent, compared to 85.2 percent at year-end 2008. U.S. retail penetration for GM was 30.3 percent, up significantly from 4.7 percent in the fourth quarter of 2008, when the company had restricted its retail lending as a result of challenges in the credit and capital markets. The company also continued to make significant progress in expanding its financing footprint to Chrysler dealers and customers. At year-end 2009, GMAC had completed the formal underwriting process for 1,474 U.S. Chrysler dealers that applied for standard wholesale credit lines and approved 94 percent of those dealers. GMACs U.S. wholesale penetration for Chrysler dealer stock increased to 77.3 percent at December 31, 2009, up from 67.3 percent at September 30, 2009. During the fourth quarter of 2009, GMAC originated $894 million of new Chrysler retail loans, compared to $721 million in the prior quarter. GMACs U.S. retail penetration for Chrysler during the fourth quarter improved to 25.5 percent, compared to 13.3 percent in the third quarter. International Automotive Finance International Automotive Finance reported a pre-tax loss from continuing operations of $146 million in the fourth quarter of 2009 versus a $74 million pre-tax loss from continuing operations in the same period last year. Results were affected by losses related to certain wind-down costs, including: selected portfolio movement from held-for-investment (HFI) to held-for-sale (HFS), restructuring charges, and foreign exchange related to the repatriation of funds from Venezuela. In the fourth quarter of 2009, eight additional international automotive operations were classified as discontinued operations in line with GMACs strategy to focus on its core international operations in Europe and Latin America, centered around Germany, U.K., Brazil, and Mexico, as well as China. International consumer originations, which include the joint venture in China, were $1.56 billion in the fourth quarter of 2009, compared to $1.89 billion in the fourth quarter of 2008. Approximately 85 percent of GMACs international consumer originations in the fourth quarter of 2009 came from its five core markets. Insurance GMACs insurance business reported pre-tax income from continuing operations of $86 million in the fourth quarter of 2009, compared to $133 million in the comparable prior year period. These results reflect lower earned premiums on extended service contracts written in current and prior periods, and lower dealer inventory levels. GMAC continues to streamline its insurance segment to focus primarily on dealer-centric products, such as extended service contracts and dealer inventory insurance. The fair value of the insurance investment portfolio was $4.7 billion as of December 31, 2009, compared to $5.1 billion as of December 31, 2008, with the decrease being primarily attributable to the reclassification of the U.S. and U.K. consumer property and casualty insurance businesses to discontinued operations. Mortgage Operations Mortgage operations, which includes ResCap and the mortgage activities of Ally Bank and ResMor Trust, reported a pre-tax loss from continuing operations of $4.0 billion during the fourth quarter of 2009, versus a pre-tax loss from continuing operations of $790 million in the comparable prior year period. Results from continuing operations in the fourth quarter of 2009 were driven by the recent strategic actions taken by GMAC to sell certain legacy mortgage assets resulting in the reclassification from HFI to HFS, which resulted in a $2.6 billion loss. The segment also reported a mortgage repurchase reserve expense in the fourth quarter of 2009 of $578 million. These actions, inclusive of estimated operating losses for the fourth quarter of 2009, required a total capital contribution to ResCap of approximately $2.8 billion in the form of mortgage loans acquired by GMAC from Ally Bank, GMAC debt forgiveness and cash. With the capital contribution, ResCap's net worth complies with the minimum level required to meet certain covenants. As previously stated, these strategic actions are expected to minimize further effects from the legacy mortgage business and will better position GMAC to explore strategic alternatives with respect to its mortgage operations. For further details with respect to these transactions, refer to Strategic Mortgage Actions. Global mortgage loan production in the fourth quarter of 2009 was $18.1 billion, compared to $15.9 billion in the third quarter of 2009 and $8.5 billion in the fourth quarter of 2008. Production in the fourth quarter of 2009 was driven by prime conforming and government loans. As part of its loss mitigation efforts, GMAC continues to participate in the Home Affordable Modification Program, which was created by the U.S. government to assist struggling homeowners. As of December 31, 2009, GMAC had executed more than 9,800 permanent loan modifications and had started more than 32,000 trial modifications. Corporate and Other Corporate and Other reported pre-tax loss in the fourth quarter of 2009 from continuing operations of $767 million, compared to pre-tax income from continuing operations of $8.8 billion in the comparable prior year period. The main drivers of the loss in the quarter were an original issue discount amortization expense related to the 2008 Bond Exchange, losses related to the Commercial Finance business and the net impact of funds transfer pricing allocations. Results in the fourth quarter of 2008 were largely driven by a $10.7 billion pre-tax gain from the extinguishment of debt related to the 2008 Bond Exchange. Strategic Mortgage Actions ResCap ResCap has been negatively impacted by the events and conditions in the mortgage banking industry and the broader economy. These events and conditions, together with actions taken by management in response to such negative environment, has resulted in a reduction in ResCaps total assets from a peak of approximately $136 billion in total assets in 2006 to a currently estimated $19.0 billion as of December 31, 2009. The market deterioration has led to fewer sources of, and significantly reduced levels of, liquidity available to finance ResCaps operations. ResCap is highly leveraged relative to its cash flow and continues to recognize credit and valuation losses resulting in a significant deterioration in capital. During 2009, ResCap received capital contributions from GMAC of $4.0 billion and recognized a gain on extinguishment of debt of $1.7 billion as a result of completed divestitures to GMAC, as well as through other capital contributions, primarily in the form of loans acquired by GMAC from Ally Bank and cash, and forgiveness by GMAC of certain of ResCaps outstanding notes which GMAC previously purchased in the open market at a discount or through our private debt exchange and cash tender offers. Accordingly, ResCaps consolidated tangible net worth, as defined, was $0.4 billion as of September 30, 2009, and ResCap remained in compliance with all of its consolidated tangible net worth covenants as of such date. For this purpose, consolidated tangible net worth is defined as ResCaps consolidated equity excluding intangible assets and any equity in Ally Bank to the extent included on ResCaps consolidated balance sheet. There continues to be a risk that ResCap will not be able to meet its debt service obligations, default on its financial debt covenants due to insufficient capital, and/or be in a negative liquidity position in 2010 or future periods. As a result of GMACs ongoing strategic review of how to best deploy GMACs current and future capital and liquidity, GMAC has decided to pursue strategic alternatives with respect to ResCap. In order to maximize value, GMAC will consider a variety of options, including one or more sales, spin-offs, or other potential transactions. The timing and form of execution of any such transactions will depend on market conditions and there can be no assurance that any such transaction will occur in the near term. As an initial step, on December30, 2009, GMAC committed to a plan involving a series of specific actions related to managements intent to sell certain ResCap mortgage-related assets and businesses. These actions included the reclassification of certain international and domestic mortgage-related assets and businesses of ResCap from HFI to HFS, in connection with managements intent to sell such assets or businesses, which included ResCaps U.K. and continental Europe operations as well as certain domestic mortgage-related assets held by ResCap. ResCap will seek to retain limited assets related to these business platforms, consisting of certain performing loans in the United Kingdom, certain German mortgage-backed securitization subordinated bonds and operating cash. Additionally, ResCap recorded additional repurchase reserve expensein the fourth quarterof approximately $574 million associated with its historic loan origination, sale and securitization activities. The foregoing actions, inclusive of estimated operating losses for the fourth quarter of 2009, required GMAC to make capital contributions to ResCap of approximately $2.8 billion in the fourth quarter of 2009 to ensure that ResCap maintained a minimum acceptable level of required capital to meet certain covenants as of December 31, 2009. The capital contributions were made in the form of mortgage loans acquired by GMAC from Ally Bank (see Ally Bank), GMAC debt and payable forgiveness and cash. In connection with the foregoing, GMAC may take additional actions with respect to ResCap as each party deems appropriate. These actions may include GMAC providing or declining to provide additional liquidity and capital support for ResCap; refinancing or restructuring some or all of ResCaps existing debt; the purchase or sale of ResCap debt securities in the public or private markets for cash or other consideration; entering into derivative or other hedging or similar transactions with respect to ResCap or its debt securities; GMAC purchasing assets from ResCap; or undertaking corporate transactions such as a tender offer or exchange offer for some or all of ResCaps outstanding debt securities, a merger, sale, assets sales, consolidation, spin-off, distribution, or other business combination or reorganization or similar action with respect to all or part of ResCap and/or its affiliates or a combination or one or more of the foregoing potential actions. In this context, GMAC and ResCap typically consider a number of factors to the extent applicable and appropriate including, without limitation, the financial condition, results of operations and prospects of GMAC and ResCap, ResCaps ability to obtain third-party financing, tax considerations, the current and anticipated future trading price levels of ResCaps debt instruments, conditions in the mortgage banking industry and general economic conditions, other investment and business opportunities available to GMAC and/or ResCap, and any nonpublic information that ResCap may possess or that GMAC receives from ResCap. ResCap remains heavily dependent on GMAC and its affiliates for funding and capital support. There can be no assurance that the foregoing liquidity and capital support actions will be sufficient for ResCap to maintain its minimum acceptable level of required capital to meet certain covenants in the future. In addition, there can be no assurances that GMAC or its affiliates will continue such actions or that GMAC will be successful in executing one or more sales, spin-offs, or other potential transactions with respect to ResCap. Ally Bank On December 30, 2009, GMAC also took the following actions to strengthen Ally Bank and to further establish its strategic role within GMAC. In order to strengthen the asset quality profile of Ally Bank, GMAC purchased certain higher risk mortgage assets from Ally Bank at fair value of approximately $1.4 billion, resulting in an estimated pre-tax charge of approximately $1.3 billion. In addition, GMAC contributed $1.3 billion of additional cash capital to Ally Bank, equal to the amount of the pre-tax charge, to maintain Ally Banks capital position. Subsequently, these mortgage assets were contributed by GMAC to ResCap where they are classified as HFS (see 
